Upon consideration of the petition filed by Petitioner on the 15th day of June 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."
Upon consideration of the petition filed by Petitioner on the 17th day of August 2007 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Forsyth County:
"Denied by order of the Court in Conference this the 11th day of October 2007."